Citation Nr: 0307190	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  02-01 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for epilepsy, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran served on active duty from September 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the veteran's claim for a 
disability rating in excess of 10 percent for his service-
connected epilepsy.  The veteran filed a timely appeal to 
this adverse determination.

The Board notes that in February 2002, following the receipt 
of additional medical evidence, the RO issued a rating 
decision which increased the disability evaluation for the 
veteran's service-connected epilepsy disorder from 10 percent 
to 20 percent disabling, effective June 15, 2000, the date of 
VA's receipt of the veteran's claim for an increased 
disability rating.  The Board notes that in a claim for an 
increased rating, "the claimant will generally be presumed 
to be seeking the maximum available benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  There is 
nothing in the record to show that the veteran expressly 
stated that he was only seeking a 20 percent rating for his 
epilepsy disorder.  Further, there is no written withdrawal 
of this issue under 38 C.F.R. § 20.204 (2002).  Therefore, 
the issue of an increased rating for epilepsy remains in 
appellate status.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's epilepsy is manifested by, at most, 1 minor 
(petit mal) seizure per month over the past year.

CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for epilepsy have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.124a, Diagnostic Codes 
8910, 8911 (2002); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his increased rating claim, as well as notice of 
the specific legal criteria necessary to substantiate his 
claim.  The Board concludes that discussions as contained in 
the initial rating decision dated in November 2000, in the 
statement of the case (SOC) issued in January 2002, in the 
supplemental statements of the case (SSOCs) issued in 
February 2002 and November 2002, and in correspondence to the 
veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claim.  

Furthermore, the Board observes that in SSOCs issued in 
February 2002 and November 2002, the RO advised the veteran 
of the recent passage of the VCAA, and provided him with 
detailed information about the new rights provided under the 
VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  In addition, in lengthy letters 
to the veteran dated in October 2001 and February 2002, the 
RO described the evidence needed to establish the veteran's 
claim, and specifically identified what evidence was needed 
from the veteran versus what evidence VA would attempt to 
procure.  The Board finds, therefore, that such documents are 
in compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran and his attorney further plainly show through their 
statements and submissions of evidence that they understand 
the nature of the evidence needed to substantiate the 
veteran's claim.  As the RO has completely developed the 
record, the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence is 
moot.  The Board concludes that VA does not have any further 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
private treatment notes and medical statements, VA outpatient 
treatment notes, and several personal statements made by the 
veteran in support of his claim.   As will be discussed 
below, the veteran has steadfastly refused in writing to 
attend any VA examinations to evaluate the severity of his 
epilepsy or the frequency of his seizures, asserting that to 
do so would be against his best interests.  The RO has 
obtained all pertinent records regarding the issues on appeal 
and has effectively notified the veteran of the evidence 
required to substantiate his claims.  The Board is not aware 
of any additional relevant evidence which is available in 
connection with this appeal, and concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required, and would otherwise be unproductive.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burden 
on VA with no benefit flowing to the veteran are to be 
avoided).

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Pertinent Laws and Regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2002).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Factual Background

Evidence relevant to the current level of severity of the 
veteran's epilepsy includes treatment records and letters 
dated in August and September 2000 from George J. Wolcott, 
M.D., a neurologist in private practice.  These records 
primarily concerned the results of testing to determine 
whether the veteran was suffering from a bona fide seizure 
disorder, including neurological testing, an 
electroencephalogram (EEG) and laboratory testing for 
prolactin levels.  However, Dr. Wolcott did not address the 
frequency of the veteran's seizures. 

Also of record is a statement dated in April 2001 from Noble 
L. Swanson, M.D., a physician at Saint Elizabeth Physician 
Network.  In this statement, Dr. Swanson noted that the 
veteran had a history of epileptic seizures, but stated that 
"he really has not had a seizure for several years."

In May 2001, a physician and a nurse at The Lincoln 
Behavioral Health Clinic submitted a joint statement to VA at 
the request of the veteran's attorney.  At that time, these 
two medical professionals noted that the veteran "was 
diagnosed with epilepsy in 1944.  His first seizure occurred 
while serving in the Navy.  [The veteran] experiences one 
minor seizure per month over the last year.  This has been a 
constant over his 57 year history of epilepsy.  The seizures 
consist of 'pure' petit mal and akinetic type."

In February 2002, Dr. Swanson submitted a follow-up statement 
to his or her earlier statement.  In the new statement, Dr. 
Swanson noted that things were "essentially unchanged" 
since the time of the earlier April 2001 statement, and that 
the veteran had a history of epilepsy.  However, the 
frequency of epileptic seizures was not mentioned.  An 
additional follow-up letter dated in October 2002 from Dr. 
Swanson again did not mention the frequency of any such 
attacks.

Also of record are VA outpatient treatment notes dated from 
January 2002 to September 2002.  However, these records 
reflect treatment only for disorders other than epilepsy, and 
contain no evidence of complaints or diagnoses of, or 
treatment for, epilepsy or seizures.

The Board notes that the veteran, through his attorney, has 
adamantly refused in writing to appear for several VA 
examinations which were scheduled to determine the severity 
of the veteran's epilepsy, claiming that VA's requests that 
the veteran attend such examinations were arbitrary, 
capricious, adversarial, and against the veteran's legal 
interests.  The veteran, again through his attorney, has 
strongly argued that the private medical evidence that has 
been submitted by the veteran is adequate to determine the 
severity of the veteran's epilepsy.  As such, the Board finds 
that further efforts to provide the veteran with a VA 
examination would be fruitless, and shall evaluate the 
severity of the veteran's service-connected epilepsy based on 
the current evidence of record.  Sabonis, 6 Vet. App. At 430 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided).

Analysis 

The veteran's epilepsy has been evaluated as 20 percent 
disabling under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8910, pursuant to which the severity of 
grand mal epilepsy is evaluated.  DC 8910 states that grand 
mal epilepsy is to be rated under the general rating formula 
for major seizures.  The Board observes that DC 8911, 
pursuant to which the severity of petit mal seizures is 
evaluated, employs the same general rating formula, such that 
rating the veteran's seizures under either code would produce 
the same result.  Under the general rating formula, a 20 
percent rating is warranted when there is at least 1 major 
seizure in the last two years; or at least 2 minor seizures 
in the last 6 months.  A 40 percent rating is warranted when 
there is at least 1 major seizure in the last 6 months; or on 
average at least 5 to 8 minor seizures weekly.  A 60 percent 
rating is warranted when there is an average of at least 1 
major seizure in 4 months over the last year; or 9-10 minor 
seizures per week.  An 80 percent rating is warranted when 
there is an average of at least 1 major seizure in 3 months 
over the last year; or more than 10 minor seizures weekly.  
Finally, a 100 percent rating is warranted when there is an 
average of at least 1 major seizure per month over the last 
year. 

A review of the evidence detailed above reveals that the only 
evidence concerning the frequency and type of the veteran's 
seizures consists of the April 2001 statement from Dr. 
Swanson that the veteran "really has not had a seizure for 
several years," and the May 2001 statement from medical 
professionals at The Lincoln Behavioral Health Clinic to the 
effect that the veteran had experienced "one minor seizure 
per month over the last year," consisting of "'pure' petit 
mal and akinetic type."  Accepting the most generous 
description of the frequency of the veteran's seizures, the 
evidence indicates that the veteran has suffered from, at 
best, 1 petit mal seizure per month over the past several 
years.  This level of frequency most closely corresponds to 
the level of severity for a 20 percent rating under DC 8910 
or DC 8911, which contemplates at least 2 minor (petit mal) 
seizures in the last 6 months.  However, the evidence does 
not show that the level of severity of the veteran's seizures 
approaches the level of severity contemplated by a 40 percent 
rating, which contemplates 5 to 8 minor seizures weekly.  In 
addition, there is no evidence which indicates that the 
veteran has suffered from either 1 major seizure in the past 
6 months or 2 in the last year.  As such, the Board finds 
that an increased rating under either DC 8910 or DC 8911 is 
not warranted.

The Board has considered whether the veteran is entitled to a 
higher rating under the provisions of other related codes.  
However, the Board observes that since DCs 8912 (Jacksonian 
epilepsy), 8913 (diencephalic epilepsy), and 8914 
(psychomotor seizures) all employ the same general rating 
formula for seizures, a higher rating under these codes is 
not possible.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against an 
increased rating for the veteran's epilepsy.  In reaching 
this decision the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.


ORDER

An increased disability rating for epilepsy is denied.



	                        
____________________________________________
	RICHARD B. FRANK 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

